Title: To James Madison from William Willis, 9 March 1801 (Abstract)
From: Willis, William
To: Madison, James


9 March 1801, Norfolk, Virginia. Arrived on 8 Mar. after departure from Spain in mid-December, passing through Paris, London, and Martinique en route. Nothing new reported from Barcelona before his departure, and American squadron in Mediterranean will keep sea-lanes safe. Spoke with Talleyrand in Paris and learned of his support for amicable Franco-American relations. On subject of a general peace the French minister was rather doubtful. Consulate business was left in the hands of Mr. Sterling. Will return to Barcelona via Madrid and expects to make an effort to obtain assurances the Spanish government will keep its engagements.
 

   
   RC (DNA: RG 59, CD, Barcelona, vol. 1). 6 pp.



   
   A full transcription of this document has been added to the digital edition.

